Citation Nr: 9907526	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  91-16 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.  

2.  Entitlement to a compensable evaluation for the residuals 
of a shell fragment wound to the left eyelid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970, November 1971 to November 1973 and from 
September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In 
September 1991 and July 1994, the Board remanded this case to 
the RO for additional development.  At that time, the 
following issues were for the Board: (1) entitlement to 
service connection for a left eye disorder; (2) entitlement 
to service connection for a disability manifested by 
headaches; (3) entitlement to a compensable evaluation for 
the residuals of a shell fragment wound to the left eyelid; 
and (4) entitlement to an increased evaluation for post-
traumatic stress disorder (PTSD), evaluated at the time at 
the time as 30 percent disabling.  In a November 1996 rating 
determination, the veteran was awarded service connection for 
headaches secondary to a somatization disorder.  The veteran 
was awarded an increased evaluation for PTSD with headaches 
secondary to a somatoform disorder to 100 percent.  In 
November 1996, the veteran indicated he was satisfied with 
the evaluation of his PTSD.  Accordingly, this issue is not 
before the Board at this time.  

The RO has awarded the veteran service connection for 
headaches.  Accordingly, this claim has been granted and, 
under the guidance supplied by the U.S. Court of Appeals for 
Veterans Claims (Court) in AB v. Brown, 6 Vet. App. 335 
(1993) and the United States Court of Appeals for the Federal 
Circuit in Grantham v. Brown, 114 Fed. 3rd. 1156 Fed. Cir. 
(1997), no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to the 
claim of service connection for headaches.  Accordingly, this 
claim is not before the Board at this time.  

In January 1997, the RO contacted the veteran in order to 
determine whether he wished to proceed with the adjudication 
of his claims.  In a response received by the RO in 
March 1997, the veteran raised additional claims.  The 
veteran indicated continued disagreement with the RO's 
determinations.  Accordingly, the issue of service connection 
for a left eye disorder and a compensable evaluation for the 
residuals of a shell fragment of the left eyelid are before 
the Board at this time.  

Since the Board remanded this case in July 1994, the veteran 
has raised additional claims.  The RO has addressed many of 
these issues.  Under the provisions of 38 U.S.C.A. § 7105(a) 
(West 1991), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  
In essence, the following sequence is required: There must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1998).

Based on a review of the procedural history of this case, the 
Board finds no other issue or issues are before it at this 
time.  The RO has not fully adjudicated any other issue and 
the Board may not unilaterally take jurisdiction of any 
additional claims.  Nevertheless, the RO should request the 
veteran to clearly indicate what additional claims, if any, 
he wishes to pursue.  The RO should then take appropriate 
action to adjudicate these claims, if any.  In any event, no 
other issues are before the Board at this time.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a left 
eye disorder is not meritorious on its own or capable of 
substantiation.  

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to a compensable evaluation for the residuals of 
a shell fragment wound to the left eyelid.  

3.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal on the issue of 
entitlement to a compensable evaluation for the residuals of 
a shell fragment wound to the left eyelid has been obtained 
by the RO.  

4.  The scar on the skin of the left eyelid is not shown to 
be tender or painful on objective demonstration, productive 
of functional impairment, nor is the scar disfiguring.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
eye disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a compensable evaluation for a shell 
fragment wound to the left eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.2, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7803 and 7804 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 1969, the veteran sustained a shrapnel wound to 
the left upper eyelid.  Medical records at that time noted 
that the veteran experienced some decreased vision following 
this wound.  The left upper eyelid was repaired with a nylon 
suture.  The hospitalization report indicates that the 
veteran's visual acuity slowly improved.  In December 1969, 
his visual acuity in the right eye was 20/30 and in the left 
eye was 20/40.  Lid ptosis secondary to the trauma was 
indicated.  The fundus was believed to be within normal 
limits.  The veteran was discharged to light duty in 
December 1969.  

At the enlistment evaluation in the second period of active 
service in September 1971, a scar over the left eye was 
noted.  The veteran's vision was 20/25 on the right and 20/25 
on the left.  At that time, the veteran indicated that he did 
not wear glasses or contact lens and had vision in both eyes.  
The veteran's visual acuity was found to be normal.  

The veteran was discharged from his third period of active 
service in September 1977.  The veteran filed a claim for VA 
compensation in September 1979.  Repeated efforts by the RO 
to obtain all of the veteran's service medical records from 
his three periods of active service were unsuccessful.  

At a January 1980 VA examination, the veteran noted frequent 
headaches.  He indicated that his left eye did not test well 
as his right and that he was required to wear glasses to 
drive an automobile.  He claimed occasional blurring of 
vision without loss of vision, diplopia, or field deficit.  
Physical examination revealed a small scar over the left eye 
medially under the eyebrow that was well healed and not 
tender.  A "minor scar" elevated over the left posterior 
lateral frontal scalp, three-quarters of an inch in length 
and a few millimeters wide, was noted.  Otherwise, there was 
no other abnormality about the skull.  Corneal reflexes were 
present bilaterally.  There was no facial asymmetry.  Gross 
visual testing indicated vision as 20/25 on the right and 
20/50 on the left.  X-ray studies of the veteran's skull 
revealed a 2-millimeter metallic foreign body, 2 centimeters 
to the left of the midline located below the anterior fossa, 
extracranial, in the region of the posterior ethmoids.  The 
veteran was diagnosed with a status post shrapnel wound to 
the left eye with probable shrapnel fragments intraorbitally 
by history.  

In a May 1986 neurologic evaluation, an eye disorder was not 
diagnosed.  X-ray studies in July 1986 revealed a metallic 
foreign body 2 millimeters in size on the left side of the 
veteran's face.  At a July 1986 VA evaluation, the veteran 
contended he was seeing black spots before his eyes, 
especially in the left which "comes off and on."  The 
veteran noted no treatment for this condition at that time.  
Physical examination revealed normal extraocular movements.  
Two scars on the left upper lid were noted.  Both scars were 
found to be well healed and not disfiguring.  

In November 1990, the veteran claimed entitlement to service 
connection for a left eye condition.  During this period of 
time, the veteran noted numerous complaints, including, but 
not limited to, dizziness, chills, loss of body control, 
vision loss, memory loss, swollen hands, and tinnitus.  

In September 1991, the Board remanded this case to the RO for 
additional development.  The Board specifically requested an 
appropriate specialist to determine the nature, extent and 
status of the service-connected residuals of the shell 
fragment wound.  All necessary special studies or tests were 
to be accomplished, including color photographs of the area 
of the shell fragment wound.  

In October 1991, the veteran requested a hearing before the 
Board.  A hearing was scheduled for March 1992.  The veteran 
failed to attend.  A VA psychiatric evaluation was performed 
in February 1992.  In July 1992, the examination was returned 
to the VA medical center (VAMC) for the additional 
development requested by the Board within the September 1991 
remand.  

In October 1992, a color photograph of the veteran's shell 
fragment wound over his left eye was taken.  The undersigned 
has reviewed this picture.  The examiner noted an irregularly 
shaped 12 to 13-millimeter scar in the upper left eyelid.  No 
residual disability was indicated.  

In 1993, the veteran contended that the shell fragment caused 
severe headaches causing him to pass out.  

In July 1994, the Board found that the veteran's claim of 
entitlement to service connection for headaches was well 
grounded.  A decision in reference to whether the remaining 
issues were well grounded was deferred pending completion of 
additional development.  At that time, the Board requested 
evaluations to determine the nature and extent of the 
veteran's headaches.  The case was again remanded for this 
additional development.  

In November 1994, the RO requested the veteran to provide the 
names and addresses of all health care providers who had 
treated him for the disabilities at issue.  In April 1995, 
the veteran responded that all of his records were maintained 
by the VAMC.  These medical records were obtained by the RO.  
In a second April 1995 statement, the veteran contended that 
the shrapnel wound to the head had caused him to be unable to 
sleep at night.  The veteran also noted hearing loss and 
nerve damage.  

In a December 1994 evaluation performed by a certified 
neurologist and independent medical expert employed by VA, 
the examiner reviewed the veteran's history, including his 
complaints.  Sensory examination was normal to response to 
temperature, light, touch, and vibration.  No outstanding 
facial scarring was found except for some "very well-healed 
scar areas just above his left pinna which were not 
particularly outstanding."  The veteran was found to have 
normal neurologic findings on examination.  The evaluator's 
impression noted a head trauma by history with cephalgia and 
PTSD.  The examiner concluded that the etiology of his 
cephalgia was not at all clear, noting the veteran's 
psychiatric and personality difficulties.  

At a November 1994 VA examination, the veteran reiterated his 
previous complaints.  He also contended that he had a history 
of left eye photosensitivity.  

Outpatient treatment records obtained by the RO indicate 
treatment for numerous subjective complaints.  In a 
December 1996 optometry examination he complained of vision 
difficulties and hypersensitivity to light.  The examiner 
noted that testing performed on that day was not consistent 
with previous evaluations.  The examiner stated, in pertinent 
part, that the veteran was "most probably malingering to get 
VA benefits."  

In a January 1996 eye evaluation, the veteran noted vision 
loss since 1969.  No objective basis for the veteran's 
complaints was indicated.  

In a statement received by the RO in April 1996, the 
veteran's spouse noted that the veteran wore dark sunglasses 
90 percent of the time because light bothers his eyes.  

In a April 1996 evaluation performed by an independent 
medical expert, board certified in both psychiatry and 
neurology, the examiner noted no objective evidence for the 
veteran's subjective complaints.  Neurological examination 
noted three scars of the left side of the head and face.  
Numerous neurological symptoms were noted, but the examiner 
concluded that they could be considered "post-traumatic in 
nature."  No neurological disorder was indicated.  

In April 1996, the RO returned this evaluation to the VAMC 
because it was inadequate to meet the requirements of the 
Board's July 1994 remand.  At an October 1997 VA evaluation, 
the veteran reiterated his previous complaints.  After a 
detailed neurologic evaluation, the examiner stated, in 
pertinent part:  

[The veteran's] right-sided bodily 
symptoms are most probably psychogenic in 
origin, partly due to conversion 
neurosis.  

In November 1997, the veteran underwent an evaluation of his 
vision.  This evaluation was returned to the VAMC as being 
inadequate for rating purposes.  As a result, the veteran 
underwent an independent medical evaluation in January 1998 
by a specialist in refractive surgery.  The veteran described 
a 30-year history of watery eyes for which he had to wipe his 
eye 4 to 10 times per day intermittently.  The veteran also 
noted a sensitivity to light and headaches.  Examination of 
the eye showed a corrected visual acuity of 20/200.  The 
veteran had good central maintained fixation of both eyes, 
without correction to a small target at 2 feet.  The 
evaluation revealed a diminished trigeminal sensation that 
was marked on the left when compared on the right. A gun 
barrel visual field in the left was also noted.  His retinol 
evaluation indicated some old contusion fragment or retinal 
pigment epithelial changes with mottling of the pigment.  

The examiner asked the veteran whether he would allow him to 
perform a nasolacrimal duct irrigation to check for tearing 
in both eyes.  The veteran refused this procedure.  The 
examiner also asked the veteran if he could perform a fundus 
examination with scleral depression to ascertain whether or 
not any retinal pathology could be found, especially in the 
left eye secondary to the contusion.  The veteran again 
stated that he did not want this evaluation to be performed.  

The veteran was diagnosed with an old contusion scar with a 
retinal pigment epithelium of the left eye without evidence 
of vitreoretinal disease causing retinal tears and/or 
detachment.  A past history of shrapnel trauma to the left 
upper lid, with a small scar on the left upper lid and a 
history of a retained foreign body were also noted.  
Diminished visual field of the left eye without "organic 
signs to be consistent with same" and a classic magrainoid 
phenomenon, 30 years in duration, found to be "not connected 
with [the] original trauma."  A "[q]uestionable 
nasolacrimal duct contusion and/or laceration" was also 
noted.  Otherwise, no trauma signs to the right face 
accounted for the veteran's complaint of obstruction and 
consequent epiphora.  The examiner failed to associate the 
veteran's left eye complaints with the residuals of a shell 
fragment wound to the left eyelid.  

Additional outpatient treatment records were obtained by the 
RO.  A review of these treatment records fails to indicate 
any health care provider who has associated the veteran's 
complaints regarding his left eye to the shell fragment wound 
that occurred in service.  

II.  Entitlement to Service Connection for a Left Eye 
Disorder.  

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates the veteran's 
numerous complaints regarding his left eye.  Loss of vision 
in the left eye appears to have been found.  The Board will 
assume without deciding that the appellant has satisfied the 
second prong of the Caluza analysis with his lay evidentiary 
assertions, particularly in light of his status as a combat 
veteran under 38 U.S.C.A. § 1154(b) (West 1991).  

With respect to the third prong of the Caluza analysis, there 
is no competent medical evidence to associate the veteran's 
alleged left eye disorder with either his active service or 
the service-connected shell fragment wound.  While the 
veteran's allegations regarding injuries he sustained during 
active service have been assumed to be true under 38 C.F.R. 
§ 3.304(e) (1998), the Board must find that the veteran is 
not competent to associate his complaints of a left eye 
disorder to either his service or to his service-connected 
shell fragment wound.  

In determining if the veteran has failed to satisfy the third 
prong of the Caluza analysis in this matter, the Board has 
carefully considered the specific facts of this case.  The 
hospitalization report of November 1969 fails to indicate a 
chronic left eye disorder associated with the shell fragment 
wound.  Further, no health care provider, after numerous VA 
and independent medical evaluations, has associated the 
alleged left eye disorder with the shell fragment wound to 
the left eyelid.  Even assuming that the veteran has some 
form of left eye disorder, no competent medical professional 
has associated this disorder with the veteran's active 
service or the shell fragment wound.  

The first way that a nexus could be shown would be if the 
service medical records demonstrated the condition in service 
or medical evidence demonstrated manifestations of a disease 
to a compensable degree for which the law provides a 
presumption of service incurrence within one year after 
separation from service.  In this case, some of the veteran's 
service medical records are not available and the 
responsibility for their absence appears to rest with the 
government.  When a veteran's service medical records are 
unavailable, or partially unavailable, VA's duty to assist is 
heightened, as is the Board's duty to provide reasons and 
bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. 
§§ 7104(d)(1), 5107(b) (West 1991)).  See also Moore 
(Howard) v. Derwinski, 1 Vet.App. 401, 404 (1991).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of the 
individual case.  Littke v. Derwinski, 1 Vet.App. 90 (1990). 

In Chelte v. Brown, 10 Vet. App. 269, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link in service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no competent evidence 
to associate the veteran's left eye disorder with either his 
active service or his service-connected disability.  
Accordingly, the Board must find the claim to be not well 
grounded as a matter of law.  

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).   However, 
neither the Board nor the RO is on notice of the existence of 
any evidence which exists that, if true, would make the 
veteran's claim for service connection plausible.  Therefore, 
a third remand of this case to the RO is unwarranted.  
Accordingly, the claim is denied.  





II.  Entitlement to a Compensable Evaluation for the 
Residuals
of a Shell Fragment Wound to the Left Eyelid.  

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for the residuals of 
a shell fragment wound to the left eyelid is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

It is essential the evaluation of disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1998).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the presence of a disability that is their 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  VA has a duty to assist the veteran in developing 
facts pertinent to this well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103 and 3.159.  That duty includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this case, 
the veteran has specifically refused testing recommended by 
the independent medical expert hired by the VA in 
January 1998 to determine the nature and extent of his 
disability.  In essence, he has refused specific clinical 
testing that would have assisted VA in evaluating his claim.  

While the Board cannot find the veteran's failure to submit 
to the studies requested in January 1998 constitutes a 
"abandonment" of his claim under 38 C.F.R. § 3.655, such 
facts must be considered in a determination of whether an 
additional evaluation of the veteran's service-connected 
disability is warranted under 38 C.F.R. § 3.326(a).  In this 
case, the Board finds that the veteran has undergone several 
comprehensive VA and private medical evaluations sponsored by 
VA to determine the nature and extent of his service-
connected disability.  The Board finds that the recent VA 
evaluations fulfill the duty to assist and an additional 
remand under the Court's determination in Stegal v. West, 
11 Vet. App. 268 (1998) is not warranted.  The VA 
evaluations, when viewed as a whole, fulfill the requirements 
contained within the Board's remands of this case, to the 
extent the appellant's cooperation permitted.  The RO 
returned this case to the VAMC on numerous occasions in order 
to fulfill the requirements of the Board's remands in this 
case.  The outstanding efforts of the RO in fulfilling the 
duty to assist in this case must be noted.  Any deficiency 
between what the Board requested in its Remand and what the 
record now shows is wholly due to the failure of the 
appellant to cooperate, not due to any failure on the part of 
VA.  While the duty to assist is neither optional nor 
discretionary (See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1991)), the duty is not always a one-way street; nor is it a 
"blind alley." Olson v. Principi, 480, 483 (1992).  "The 
VA's 'duty' is just what it states, a duty to assist, not a 
duty to prove a claim with the veteran only in a passive 
role."  Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted).  Accordingly, the Board may proceed with 
the adjudication of the veteran's claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected shell fragment wound to the left eyelid has been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(disfiguring scars of the head, face or neck) (1998).  Under 
this diagnostic code, a complete or exceptionally repugnant 
deformity on one side of the face or marked or repugnant 
bilateral disfigurement warrants a 50 percent evaluation.  
Severe scarring, especially if it produces a marked or 
unsightly deformity of the eyelids, lips, or auricles 
warrants a 30 percent evaluation.  Moderately disfiguring 
scars warrant a 10 percent evaluation and slight disfiguring 
scars of the head, face or neck warrant a noncompensable 
evaluation.    

Based on the evidence cited above, including a picture of the 
scar reviewed by the undersigned, the Board finds that a 
noncompensable evaluation under Diagnostic Code 7800 is 
clearly warranted.  The scar in question is barely noticeable 
and cannot be considered moderately disfiguring or, for that 
matter, slightly disfiguring.  All objective medical evidence 
of record supports this determination.  

The Board has given consideration to evaluating the service-
connected shell fragment wound to the left eyelid under a 
different Diagnostic Code.  The Board notes that the 
assignment of a particular Diagnostic Code is completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's recent medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in the Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board finds that Diagnostic Code 7800 is 
the most appropriate criteria for the evaluation of the 
veteran's shell fragment wound.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  Nevertheless, the Board has 
reviewed other possible Diagnostic Codes.  

The Board has considered whether the veteran suffers from 
muscle damage due to the shell fragment wound.  See 
§ 38 C.F.R. § 4.56 (1998).  However, the medical evidence of 
record would not support such a determination.  In reviewing 
this case, the Board finds that the VA evaluation of 
January 1998 is entitled to great probative weight.  The 
examiner provided a detailed evaluation of the scar and the 
shell fragment.  While there was evidence of a retained 
foreign body, there is absolutely no evidence to support the 
conclusion that this retained foreign body has caused any of 
the veteran's subjective complaints, including headaches and 
other symptoms.  For reasons noted above, the Board finds 
that the veteran is not competent to associate his subjective 
symptoms with his service connected shell fragment wound. The 
objective medical evidence of record, rather than supporting 
the veteran's claim, supports the noncompensable evaluation.  

It is important to note that the veteran is currently service 
connected for PTSD and headaches secondary to a somatoform 
disorder.  Accordingly, whether the veteran is service 
connected for headaches secondary to the shell fragment wound 
or his service-connected PTSD is irrelevant.  The veteran is 
currently receiving compensation for headaches.  Even if the 
Board granted service connection for the headaches as 
secondary to the shell fragment wound, this would not entitle 
him to additional compensation because he may not be 
compensated twice for the same disability.  See 38 C.F.R. 
§ 4.14 (antipyramiding) (1998).  Based on the objective 
medical evidence of record, the Board concludes that the 
veteran suffers from no organic disability associated with 
his shell fragment wound.  There is no evidence of muscle 
damage, nerve damage, disfigurement, or any indication that 
the shell fragment wound, in and of itself, has caused any of 
the veteran's subjective symptoms.  Several VA examiners have 
noted difficulty in locating the scar.  The recent 
evaluations clearly support the conclusion that the scar 
caused by the residuals of the shell fragment wound to the 
left eyelid is, at best, slightly disfiguring, warranting a 
noncompensable evaluation under Diagnostic Code 7800.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  In light of the recent evaluations of this 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board considers as credible to 
indicate that the disability in question impairs earning 
capacity by requiring frequent hospitalizations or because 
medication required for that disability interferes with 
employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disorder is 
denied.  

Entitlement to compensable evaluation for the residuals of a 
shell fragment wound to the left eyelid is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

